Chief Justice Agnew
delivered the opinion of the court,
Foreign cases cannot override the express words of a Pennsylvania statute. The 19th sect, of the Criminal Procedure Act of March 31st 1860, 1 Brightly Dig. 379-80, pl. 20, is in these words:—
“It shall be sufficient, in any indictment for forging, uttering, offering, disposing’ of, or putting off, any instrument whatsoever, or for obtaining or attempting to obtain any property, by false pretenses, to allege that the defendant did the act with intent to defraud; without alleging the intent of the defendant to be to defraud any particular person; and on the trial of any of the *356offences in this section mentioned, it shall not be necessary to prove any intent on the part of the defendant to defraud any particular person, but it shall be sufficient to prove that the defendant did the act charged with an intent to defraud.”
Here is a positive statute which says you need not charge or prove an intent to defraud any particular person, but it shall be sufficient to charge and prove a general intent to defraud. Hid the legislature mean what it said in this act ? Who can doubt it ? What was the purpose ? Clearly to meet those frauds which affect the public at large. If a man forge bank notes, bonds to bearer, or other documents, intended to deceive the public, and make money out of the imposture, on what principle is this a less offence than if he intended to cheat a single individual ? He often does not circulate them himself, but sells them, at a percentage on their face, to accomplices, who circulate them to the injury of the public. Such a counterfeiter is far more dangerous to society than the- “shover,” as he is called, of the bills or counterfeit papers. Now that any foreign case should control a Pennsylvania statute, so plain in its intent and beneficial in its purposes, would itself be almost a fraud upon the public. We cannot recognise any such authority.
The case before us is a clear one. The defendant procured a certain diploma to be fraudulently and falsely signed with the names of certain persons as the ■ officers of a once existing institution authorized to grant degrees. He sold this diploma to a person named Standin for $120, after a correspondence on the subject, resulting in the price named. Standin, it is true, was engaged to trap the defendant and he was not deceived. But not so the defendant; he sold the forged diploma-in order to make money out of it, and thereby intending to defraud any and every one putting trust in it, as the evidence of the skill and knowledge of the person named in the diploma. He fell directly within the words and intent of the 19th sect, referred to; he had a fraudulent intent in his act; his purpose was corrupt and injurious; and this the law says shall be sufficient; and it shall not be neqessary to prove any intent to defraud any particular person. No one can doubt the fraud such a document is intended to perpetrate, or the intent to defraud, that the forger had, when he got it up and used it. It is just such a case as the law intends to reach, a general intent quite as injurious to the public as an intent to defraud a particular person.
Sentence affirmed, and the record is ordered to be remitted' to the Court of Quarter Sessions, for the purpose of proceeding to bring the defendant into court and committing him to custody, in order that the sentence of the court shall be fully carried into effect.